157 S.W.3d 327 (2005)
Elton JACKSON, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 83878.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Scott Thompson, St. Louis, MO, for appellant.
Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J. and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Movant, Elton Jackson, appeals from a judgment denying on the merits, after an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*328 We affirm the judgment pursuant to Rule 84.16(b).